Name: 91/53/EEC: Commission Decision of 17 January 1991 amending Decision 90/90/EEC concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  means of agricultural production
 Date Published: 1991-02-06

 Avis juridique important|31991D005391/53/EEC: Commission Decision of 17 January 1991 amending Decision 90/90/EEC concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria Official Journal L 034 , 06/02/1991 P. 0014 - 0014COMMISSION DECISION of 17 January 1991 amending Decision 90/90/EEC concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria (91/53/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 90/425/EEC (2), and in particular Article 28 thereof, Whereas imports from Austria into the Member States of live pigs, fresh pigmeat and certain pigmeat products are suspended in accordance with Commission Decision 90/90/EEC (3); Whereas recent information indicates that no outbreak of classical swine fever has occurred in the Laender Vorarlberg, Tyrol, Salzburg and Oberoesterreich during 1990; whereas such imports from these regions should be re-authorized; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 90/90/EEC is hereby replaced by: 'Article 1 1. Imports from Austria into Member States of live animals of porcine species, of fresh meat from these animals and of pigmeat products other than those meat products which have undergone one of the following treatments: (a) heat treatment carried out in a hermetically sealed container with an Fc value of 3,00 or more; (b) heat treatment of a type different from that referred to in (a) in which the centre temperature is raised to at least 70 °C; (c) treatment consisting in natural fermentation and maturation of not less than nine months for hams weighing not less than 5,5 kilograms and having the following characteristics: - aW value of not more than 0,93, - pH value of not more than 6, are hereby suspended. 2. The suspension of imports referred to in paragraph 1 shall not apply to the Laender Vorarlberg, Tirol, Salzburg and Oberoesterreich.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 61, 10. 3. 1990, p. 21.